Name: Commission Regulation (EC) No 1561/96 of 30 July 1996 fixing the reduction coefficients for the determination of the quantity of bananas to be allocated to each operator in categories A and B from the tariff quota for 1996
 Type: Regulation
 Subject Matter: plant product;  European construction;  tariff policy;  economic analysis
 Date Published: nan

 3 . 8 . 96 EN I Official Journal of the European Communities No L 193/ 15 COMMISSION REGULATION (EC) No 1561/96 of 30 July 1996 fixing the reduction coefficients for the determination of the quantity of bananas to be allocated to each operator in categories A and B from the tariff quota for 1996 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas for calculating the abovementioned reduction coefficients, the total quantity allocated to operators who suffered the effects of tropical storms Iris , Luis and Marilyn should not be taken into account; whereas the coefficients should be determined on the basis of 2 553 000 tonnes; Whereas the provisions of this Regulation must enter into force immediately, given the time limits laid down in Regulation (EEC) No 1442/93; Whereas the Management Committee for Bananas has failed to deliver an opinion within the time limit laid down by its chairman, Whereas, pursuant to Article 6 of Commission Regulation (EEC) No 1442/93 of 10 June 1993 laying down detailed rules for the application of the arrangements for importing bananas into the Community (3), as last amended by Regulation (EC) No 1409/96 (4), the Commission, depending on the annual tariff quota and the total reference quantities of operators determined pursuant to Articles 3 and following of that Regulation, is to fix, where appropriate , a single reduction coefficient for each category of operators to be applied to operators' reference quantities to determine the quantity to be allo ­ cated to each for the year in question; HAS ADOPTED THIS REGULATION: Whereas, pending the adaptation of the volume of the tariff quota as a result of the accession of Austria, Finland and Sweden , Commission Regulation (EC) No 2679/95 (*), for the purposes of implementation of Article 6 of Regu ­ lation (EEC) No 1442/93, provisionally fixes the reduction coefficients to be applied to the reference quantity of each operator in categories A and B, on the basis of a tariff quota volume of 2 200 000 tonnes for 1996; Article 1 The quantity to be allocated to each operator in categories A and B in respect of the period from 1 January to 31 December 1996 within the tariff quota provided for in Articles 18 and 19 of Regulation (EEC) No 404/93 shall be calculated by applying to the operator's reference quantity, determined in accordance with Article 5 of Regulation (EEC) No 1442/93 , the following single reduc ­ tion coefficients:  for each category A operator: 0,623432,  for each category B operator: 0,552005 . Whereas the volume of the tariff quota was fixed sub ­ sequently at 2 553 000 tonnes for 1996 by Commission Regulation No 1 559/96 (*), not including the additional quantity of 72 440 tonnes laid down in Commission Regulations (EC) No 127/96 f) and 822/96 (8) as a result of tropical storms Iris, Luis and Marilyn ; Article 2 Regulation (EC) No 2679/95 is hereby repealed .Whereas, for the sake of clarity, Regulation (EC) No 2679/95 should be repealed; (') OJ No L 47, 25. 2. 1993, p. 1 . (2) OJ No L 349, 31 . 12 . 1994, p. 105 . (3) OJ No L 142, 12. 6 . 1993 , p. 6 . (4) OJ No L 181 , 20 . 7. 1996, p. 13 . Is) OJ No L 277, 21 . 11 . 1995, p. 1 . (6) See page 12 of this Official Journal . I7) OJ No L 20, 26 . 1 . 1996, p. 17 . ;8 OJ No L 111 , 4. 5. 1996, p. 7. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. No L 193/16 EN Official Journal of the European Communities 3 . 8 . 96 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1996. For the Commission Franz FISCHLER Member of the Commission